DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 26 September 2022.  Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections  not reiterated herein are hereby withdrawn. In particular, Applicant’s arguments regarding the priority of the claims to U.S. provisional application 62/208,383, filed 21 August 2015 are convincing, particularly in view of the amendments to the claims. The present claims are considered to be entitled to the filing date of 21 August 2021. Accordingly, the previously rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (Nature Medicine. 24 August 2015. 21(9): 1018; cited in the IDS) and under 35 U.S.C. 103 as being obvious over Li et al in view of Cai et al are withdrawn since Li et al is not prior art to the present claims.
Claim Status
3. 	Claims 90-91, 94, 96-97, 101, and 105-109 are pending.
	Claims 90, 94, 101, and 106-108 read on the elected invention and were previously under examination. In view of the amendments to the claims presented in the reply of 26 September 2022, claims 90, 94, 101 and 106-108 are allowed.
In view of the allowability of claims 90, 94, 101 and 106-108, examination has been extended to the next species – i.e., the combination of the rs77150043 SNV in the ADCY7 gene and a genetic alteration in the IL23R, and particularly the genetic alteration of the SNV rs1150078.  See 37 CFR 1.104 and MPEP § 821.04(a). Accordingly, claims 91, 96, 97, 101, and 105 are rejoined with the elected subject matter and have been examined herein to the extent that they read on the combination of the rs77150043 SNV in the ADCY7 gene and a genetic alteration in the IL23R. The additionally recited genes and genetic alterations are withdrawn from consideration as being drawn to a non-elected invention.
	Claim 109 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
4. Claim 97 is objected to because of the following informalities: 
	Claim 97 recites “which indicates patient has CD and/or PS” whereas the claim should recite “which indicates that the patient has CD and/or PS.”
Appropriate correction is required.
New Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 91, 96, 97 and 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. Claims 96 and 97 recite the correlation between the recited IL23R allele and psoriasis or Crohn’s disease. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require detecting an allele present in a SNV in the IL23R gene. Neither the specification nor the claims set forth a limiting definition for "detecting” an allele and the claims do not set forth how “detecting” is accomplished. In particular, the claims do not require performing a nucleic acid assay on the obtained biological sample to detect the allele or SNV. The broadest reasonable interpretation of the “detecting” step is that this step may be accomplished by reading information in a database or report to thereby ascertain the presence or absence of the SNV or allele in a subject. Such “detecting” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining a nucleic acid sample and using a probe to detect  an allele do not practically apply the recited judicial exceptions.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The steps of obtaining a sample and using a probe specific to a target allele were well-known, routine and conventional in the prior art. 
This finding is evidenced by the teachings in the specification – see, e.g., p. 34, lines 1-22.
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite contacting the sample with a probe specific for SNV rs77150043, the claims do not require a particular probe consisting of or comprising a specific nucleotide sequence. Since it was routine and conventional in the prior art to contact nucleic acid samples with probes that specifically hybridize to target alleles, the limitation regarding the use of a generic probe do not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the use of probes that hybridize to a target was routine and conventional in the prior art and does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.	 
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
 
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 101 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 101 is indefinite over the recitation of the chromosomal regions and SNPs listed in Tables 2a, 2b, 2c and 2e. As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables 2a, 2b, 2c and 2e renders the claim incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.
Claim 105 is dependent on canceled claim 104 and is therefore “incomplete.” See MPEP 608.01(n)(V). Additionally, it is unclear as to how the recitation of “wherein two or more agents are administered” is intended to further limit the claim. For instance, it is unclear as to whether the claim intends to recite an active step of administering two or more agents and if this step may occur before steps a) and b), after steps a) and b) or after step a) and before step b).	
	
New Claim Rejections - 35 USC § 112(a)– Written Description 

7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 96 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
For claims drawn to a genus, MPEP § 2163 states that “(t)he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” 
MPEP § 2163 goes on to state that “(a)n adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).”
Herein, claim 96 is drawn to a method that comprises detecting a genetic alteration in the IL23R gene, wherein the genetic alteration indicates that the patient suffers from psoriasis.
Claim 96 does not describe the genetic alteration in terms of its complete structure or any relevant identifying characteristics.
As broadly recited, the genetic alteration may be any single of multiple nucleotide insertion, deletion or substitution in promoter, exons or introns of the IL23R gene or any translocation involving the IL23R gene or portions thereof. Given that the IL23R gene is 127,267 bp in length, the claims encompass a significantly large number of potential genetic alterations involving the IL23R gene. While, genetic alterations in the IL23R gene are known in the prior art, the claims require a subgenus of genetic alterations that are indicative of CD or psoriasis.
Yet, the specification (Table 1 and 2a) discloses only a single genetic alteration that was determined therein to be correlated with CD – i.e., the G allele at rs11580078. The specification teaches that it was previously reported in the prior art that the rs11580078 is also correlated with psoriasis – see Table 2b.
Accordingly, the specification does not adequately describe in terms of its complete structure or other relevant identifying characteristics a representative number of genetic alterations in the IL23R gene that are correlated with CD or psoriasis.
It is acknowledged that the specification teaches the general methodology for sequencing and performing association studies. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Further, the claims recite a functional description of the claimed genetic alterations but do not identify a correlation between the claimed function of being indicative of a subject having CD or psoriasis and the structure of the IL23R genetic alterations that perform that function.
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of genetic alterations in the IL23R gene that are correlated with CD or psoriasis. Therefore, the claims fail to meet the written description requirement because the claims encompass a potentially significantly large genus of IL23R genetic alterations which are not described in the specification.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634